United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Raymond Bermudez, for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1373
Issued: February 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 5, 2018 appellant, through his representative, filed a timely appeal from an
April 25, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his right arm
and left leg conditions were causally related to the accepted August 29, 2017 employment incident.
FACTUAL HISTORY
On August 29, 2017 appellant, then a 52-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that, on that same date, while in the performance of duty, he was
trying to turn a sidewinder to move pallets when he fell off the sidewinder. He reported that the
fall caused him to twist his left leg and bruise his right arm. Appellant notified his supervisor,
stopped work, and sought emergency medical treatment on the date of the incident.
On the alleged date of injury the employing establishment issued appellant a properly
completed authorization for examination and/or treatment (Form CA-16), which indicated that he
was authorized to seek medical treatment at Brookdale Medical Center. An August 29, 2017
Brookdale Emergency Department note documents appellant’s treatment for contusion of the
lower leg. Appellant was released to return to work on September 2, 2017.
In a September 6, 2017 duty status report (Form CA-17), a physician medical provider
indicated that appellant was disabled and unable to resume work as a result of a left calf strain and
contusion.4
By development letter dated September 20, 2017, OWCP notified appellant that his claim
was initially administratively handled to allow medical payments, as it appeared to involve a minor
injury resulting in minimal or no lost time from work. However, the merits of his claim had not
been formally considered and his claim had been reopened for consideration of the merits because
he had not returned to work in a full-time capacity. OWCP informed appellant that the evidence
of record was insufficient to establish his traumatic injury claim. It advised appellant of the
medical and factual evidence needed and afforded 30 days to submit the additional evidence.
In a September 6, 2017 medical report, Dr. Todd Soifer, a Board-certified orthopedic
surgeon, reported that appellant injured his left calf region while at work on August 29, 2017. He
provided findings on physical examination and noted that an x-ray of the left leg revealed no
fracture. Dr. Soifer diagnosed left calf contusion and left calf strain/derangement. He further
recommended a walker and provided work restrictions.
In a September 20, 2017 addendum report, Dr. Soifer reported that appellant’s Doppler
lower extremity study of the left leg revealed “soleal DVT [deep vein thrombosis].” Appellant
was referred to a vascular specialist for treatment.
In a September 28, 2017 medical report, Dr. Soifer reported that appellant’s left calf
condition had improved. Appellant also reported a right forearm injury from the employment
incident which had yet to resolve. Dr. Soifer provided findings on physical examination and
diagnosed right forearm strain. He further recommended a Doppler study of the upper extremities.
4

The physician’s signature is illegible.

2

Dr. Soifer provided Form CA-17s dated September 25 and 28, 2017, which restricted appellant
from returning to work due to a torn calf muscle.
By decision dated October 25, 2017, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that his diagnosed medical conditions were
causally related to the accepted August 29, 2017 employment incident.
On November 16, 2017 appellant requested review of the written record by an OWCP
hearing representative.
In a September 22, 2017 diagnostic report, Dr. Gary Gwertzman, a Board-certified
vascular surgeon, reported that a lower limb venous duplex scan revealed left acute DVT of the
mid soleal vein. In a September 28, 2018 upper limb venous duplex scan, he reported that the right
arm revealed no evidence of upper extremity superficial phlebitis or DVT.
In an October 16, 2017 medical report, Dr. Scott Weiss, a Board-certified orthopedic
surgeon, reported that appellant presented for evaluation of left leg pain after he fell at work on
August 29, 2017. Appellant was using crutches and reported difficulty walking due to pain in the
left calf. He noted that the left calf was initially black and blue and swollen, but had improved
significantly since the injury. Dr. Weiss reported that appellant was unable to get a magnetic
resonance imaging (MRI) scan because of his cochlear implants. He noted that appellant also
scratched his right arm during his fall, which had resolved, other than some residual numbness on
the right fifth finger. Dr. Weiss diagnosed pain in left knee, paresthesia of skin, strain of
muscle/tendon of left lower leg, and sprain of medial collateral ligament of left knee. He also
noted a diagnosis of left calf strain/partial tear of the medial gastrocnemius muscle. With respect
to appellant’s right arm, Dr. Weiss diagnosed right fifth finger paresthesias, which he opined could
be a mild case of cubital tunnel syndrome.
In medical notes dated October 19 and November 16, 2017, Dr. Soifer noted appellant’s
treatment and progress for his left lower extremity conditions.
In a November 7, 2017 report, Dr. Soifer related that he first evaluated appellant on
September 6, 2017 as a result of an August 29, 2017 employment injury when he hurt his left calf
region. He reported that physical examination revealed moderate medial and lateral gastroc
tenderness, as well as local swelling and medial and lateral ecchymosis. The diagnosis at that time
was left calf strain derangement. While his condition had somewhat improved, appellant’s
September 20, 2017 evaluation revealed continued moderate medial gastroc tenderness. He was
referred for a Doppler study of his leg which revealed a clot, causing him to seek treatment with
Dr. Gwertzman for soleal DVT. Dr. Soifer reported that appellant’s left calf continued to improve
with just a trace of discomfort on the medial side and slight discomfort on the lateral side. He
diagnosed medial calf strain and subsequent DVT. Dr. Soifer opined that, based on the history,
there was a close relationship between the condition described and the employment incident. He
concluded that appellant had been disabled from his employment since the time of his last visit,
although his condition was improving.
In a March 20, 2018 narrative statement, appellant described the circumstances
surrounding the August 29, 2017 employment incident.

3

By decision dated April 25, 2018, OWCP’s hearing representative affirmed the
October 25, 2017 decision, finding that the evidence of record was insufficient to establish that the
diagnosed medical conditions were causally related to the accepted August 29, 2017 employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components, which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.8 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.10

5

Supra note 2.

6

Gary J. Watling, 52 ECAB 278 (2001).

7

Michael E. Smith, 50 ECAB 313 (1999).

8

Elaine Pendleton, 40 ECAB 1143 (1989).

9

J.P., Docket No. 18-1165 (issued January 15, 2019).

10

James Mack, 43 ECAB 321 (1991).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his left calf
and right arm conditions were causally related to the accepted August 29, 2017 employment
incident.11
The record reflects that appellant sought immediate emergency medical treatment
following the August 29, 2017 employment incident. While the Brookdale Hospital Emergency
Department note documented treatment for a left lower leg contusion, this report lacked a history
of injury and opinion regarding the cause of the diagnosed condition. As this medical report lacked
both a proper history and a rationalized opinion regarding causal relationship, it is of limited
probative value.12
Appellant also submitted medical and form reports dated September 6 to November 7,
2017 from Dr. Soifer, his attending physician. The Board finds that the opinion of Dr. Soifer is
not well rationalized. While he provided a diagnosis of left medial calf strain and subsequent
DVT, Dr. Soifer failed to provide a fully rationalized opinion that appellant’s left lower extremity
conditions were causally related to the accepted August 29, 2017 employment incident. He opined
that, based on appellant’s history, there was a close relationship between the condition described
and the history of injury. The Board notes that Dr. Soifer did not definitively relate appellant’s
diagnosed medical conditions to the accepted August 29, 2017 employment incident. Dr. Soifer’s
opinion on causation is highly speculative and couched in equivocal terms. To be of probative
value, a physician’s opinion on causal relationship should be one of reasonable medical certainty.13
Moreover, Dr. Soifer failed to provide a detailed history of the employment incident, only
generally noting that appellant injured his left calf region at work on August 29, 2017. Without
an understanding of the employment incident, any opinion on causal relationship is of limited
probative value as the physician is unable to describe how the incident caused appellant’s injury.14
Dr. Soifer’s reports lack the specificity and detail needed to establish appellant’s claim.15
Dr. Soifer further failed to establish a work-related right arm injury. While he provided a
firm medical diagnosis of right forearm sprain, he did not provide an opinion on the cause of this
condition. As such, Dr. Soifer’s reports are of no probative value,16 and are thus insufficient to
meet appellant’s burden of proof.17

11

See Robert Broome, 55 ECAB 339 (2004).

12

See Z.D., Docket No. 16-0934 (issued November 8, 2016).

13

See Beverly R. Jones, 55 ECAB 411 (2004).

14

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
15

P.O., Docket No. 14-1675 (issued December 3, 2015); S.R., Docket No. 12-1098 (issued September 19, 2012).

16

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

17

See Michael R. Shaffer, 55 ECAB 339 (2004).

5

The Board finds that Dr. Weiss’ October 16, 2017 report is also insufficient to establish
appellant’s traumatic injury claim. While Dr. Weiss provided a diagnosis of strain of
muscle/tendon of left lower leg and sprain of medial collateral ligament of left knee, he failed to
provide any opinion regarding the cause of appellant’s conditions. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.18
The remaining medical evidence of record is also insufficient to establish appellant’s claim.
Dr. Gwertzman’s diagnostic reports of record dated September 22 and 28, 2017 simply interpret
imaging studies. The Board has held that reports of diagnostic tests lack probative value as they
do not provide an opinion on causal relationship between appellant’s employment and a diagnosed
condition.19 The Board finds, therefore, that this evidence is insufficient to establish appellant’s
claim.
The fact that a condition manifests itself during a period of employment is insufficient to
establish causal relationship.20 Temporal relationship alone will not suffice. Entitlement to FECA
benefits may not be based on surmise, conjecture, speculation, or on the employee’s own belief of
a causal relationship.21 In the instant case, the record lacks rationalized medical evidence
establishing causal relationship between the August 29, 2017 employment incident and his
diagnosed conditions.22 Thus, appellant has failed to meet his burden of proof.23
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his right
arm and left leg conditions were causally related to the accepted August 29, 2017 employment
incident.

18

See supra note 16.

19

See P.Y., Docket No. 18-1136 (issued January 7, 2019).

20

Daniel O. Vasquez, 57 ECAB 559 (2006).

21

D.D., 57 ECAB 734 (2006).

22

See J.S., Docket No. 17-0507 (issued August 11, 2017).

23

The record contains a Form CA-16 signed by the employing establishment official on August 29, 2017 for
treatment pertaining to the employment injury. When the employing establishment properly executes a Form CA-16
which authorizes medical treatment as a result of an employee’s claim for an employment-related injury, the Form
CA-16 creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. The period for which treatment is authorized by
a Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R.
§ 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 25, 2018 is affirmed.
Issued: February 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

